Howard, J.
The plaintiff declared for a forfeiture, alleged to have been incurred by the defendant by traveling “ from place to place,” in the town of Biddeford in this State, “ for the purpose of vending sundry goods, wares and merchandize, without having obtained any license therefor,” contrary to the provisions of the statutes of 1846, c. 200, and of 1848, c. 63, relating to hawkers and pedlers. The question presented by the exceptions is, whether traveling “ from place to place” in the same town, in the manner, and for the purposes mentioned in the declaration, would constitute a violation of these statutes. The Judge of the District Court instructed the jury, that it would constitute such violation.
It has been decided, that the phrase “ from place to place,” in statutes conferring jurisdiction for the location of highways, authorized their establishment from one place in a town to another place in the same town. Commonwealth v. Cambridge, 7 Mass. 158; New Vineyard v. Somerset, 15 Maine, 21; Vassalborough v. County Commissioners of Kennebec, 19 Maine, 338; Harness v. County Commissioners of Waldo, 26 Maine, 353; Windham v. County Commissioners of Cumberland, 26 Maine, 406.
The statutes, “ in relation to hawkers and pedlers,” appear to have been drawn with special intent to extend their prohibitions equally throughout the State. If the phrase “ from town to town,” only, had been used, the business of peddling could have been successfully prosecuted, perhaps, within cities, villages and populous towns, and in large tracts of territory *390unincorporated, without restriction, but by the use of the phrase “ from place to place,” after the phrase “ from town to town,” the object of the Legislature would seem to have been effected, and the prohibitions made so general and definite as to affect the traffic in all parts of the State. Wherever, therefore, a person can travel in the State, for the purpose of vending goods, wares and merchandize within the prohibition, there he may incur the penalty provided by statute.
The exceptions to the charge of the Justice of the District Gourt, and to his refusals to rule as requested, must be overruled.